Mr. Presiding Justice Niehaus delivered the opinion of the court. 3. Trusts, § 226*—when accumulated interest of trust fund is properly applied in payment of debts of beneficiary to trustee. Where the beneficiary of a trust fund died leaving certain notes held by the trustee of such fund given by such beneficiary for family necessaries provided by the trustee in lieu of interest payments on the trust estate to which the beneficiary was entitled, held that the accumulated interest on said fund should be applied to the liquidation of said notes, upon a bill for accounting brought against the trustee by the heirs of the beneficiary. 4. Trusts, § 209*—when question of compensation of trustee is within discretion of court. The question of compensation for a trustee’s services, not provided for in the trust instrument, is a matter addressed to the sound discretion of the trial judge in a suit for an accounting. 5. Trusts, § 218*—when discretion of trial court is not abused in fixing compensation of trustee. Where the 'trustee was shown to have been somewhat negligent and irregular in carrying out his trust but without loss to the trust estate, held that a reviewing court would not be warranted in saying the trial court had abused its discretion in fixing such compensation at $50 instead of $150, claimed in such suit. 6. Costs, § 261*—when charged against trust estate or apportioned. Costs on a bill for accounting filed by the heirs of the beneficiary of a trust estate against the trustee, held properly chargeable against such estate, and the costs on an appeal in such suit taken by the trustee should be equally divided.